Case Case
     6:20-cv-00027-NKM-RSB
          6:15-cv-00024-NKM Document 70-3
                                     1 Filed
                                           Filed
                                              08/07/15
                                                 09/07/21
                                                        Page
                                                          Page
                                                             1 of17of 7
                                                                      Pageid#:
                                                                        Pageid#:
                                                                               1 627




                 FO RM TO BE USED BY PLAINTIFFS IN FILING A CO M PLA G T
         UNDER THE EQUAL EM PLOYM ENT OPPORTUNIW ACT,42U.S.C.Chapter21,
                                                 Subchapterv l
                                                                                    JuERx'sOFFICEU,
                                                                                                  S.DISQ COUr
                             IN THE UN ITED STATES DISTRICT CO URT                        ATLYNCHBURq VA
                                                                                                     FILED
                             FORTHjWESTERN DISTRI
                                                or
                                                CTvl
                                                   OF
                                                   slox
                                                      VIRGIM A                             ALc g? 2215
                                                                                         JULI
                                                                                            A C. DLEX CLERK
                          Dno;n            V œv                                        6Y:
                                                                                                 E       C
                                  . cp                                                       .


             Plaintiff,

     V.                                                          CivilActionNo.:6 .'ys c voctu
                                                                 rl'
                                                                   o lx assignedbyClerkofDistrictCourt)
 )
 J
 e
 >
 '! (!
     .
     ).n =)$ojs
 a                                     z               ttw.
                                                         ..)
     .o,,.e . o            Pr, .zt         a (7.0 /t44-
             oerendantts).                 c /,0/c - )
                                            ..

     (EntertltefullnametslofALLpartiesinthislawsuit.      )
g Pl
   easela
        tt
        t
        aa
         chad
         o  diti
            cl o
               n
               $
               .al
                 s
                 t
                 èh-
                   eetsVR
                       i
                       fnecessary
                                ).S
                                - j#c
                                   j&.
                                     o:
                                      ws.)
                                         ,c
                                         xv
                                          '
                                          '/  vg
                                             ''j=-
                                               -px'
                                                  m
                                                  ''
                                                   / ,
                                                     y
                                                     -Xm
                                                      ' we   . . 4.gj..-
 f-
  .0                                                       egoucrr j'                        -
                                                                                                             ..


             State thefullnam e ofthe PlaintiF,address and telephon:num ber.

                Name:            4.-, ?t, ma       m Rsu.
                Address: ZAJD lw vo
                                  n /-au/e *
                                  -
                                            ' i, o u/ yz.
                                                        n:4                -



                velephonexumber, '?J t/ 9qh J2 k/ ?
          2. Lista1lDefendants. State the fullname ofthe Defendant,even ifthatDefendantis a
             governmentagency,an organization,a comoration,oran individual. lncludetheaddress
             whereeachDefendnntmay beserved.M akesurethattheDefendnntts)listedbelow are
             identicalto those cono ined in the above caption ofthe complaint.

             a. Defendant

                N am e:
                           No.1 I/t
                                  w C-/,n,(L
                Address'
                       .     lQo t & /eutu? /v 2e          -                   -



                             ?o..oh.,/+ lwa/y
                              é'o no+ /!3f7
                                 n;1. //.
                                        .
                                                           0   3(4Q23
 Case Case
      6:20-cv-00027-NKM-RSB
           6:15-cv-00024-NKM Document 70-3
                                      1 Filed
                                            Filed
                                               08/07/15
                                                  09/07/21
                                                         Page
                                                           Page
                                                              2 of27of 7
                                                                       Pageid#:
                                                                         Pageid#:
                                                                                2 628

>JJ,
   J..-Z o-e-kola,Y '
                    .
 Q oIton c-?.n,t-t/:- /k,.-&-,ske.rJ:ôrk.,/f
  ,              ss     f.jos.
                             vtn.j                             PO :oz
      /c(b é            Ce/1q,e.à A remuc                         /î?ék
        îorasùl:-/ lh.                                            f.-:lu,//+
                                   7V01GJ                                  lvou)
Case Case
     6:20-cv-00027-NKM-RSB
          6:15-cv-00024-NKM Document 70-3
                                     1 Filed
                                           Filed
                                              08/07/15
                                                 09/07/21
                                                        Page
                                                          Page
                                                             3 of37of 7
                                                                      Pageid#:
                                                                        Pageid#:
                                                                               3 629



                                                                          #() 4u> /137( 7
             b.oeonaantA
                       xo.2                                                ttu,a,/:v/'
                                                                                    -+
               Name: ,,/, o,p5,> .
                                 î',W                                                        a-e3
               Address:1qo   ea              fe 1 '
    N O TE: I
            FTHEREAREADDITIONALDEFENDANTS,PLEASEPROVDETH
                                                       azp/
                                                        E y
    N AM ES A ND ADD RESSES O N A SEPA R ATE SH EET O F P ER.
    Cheek here ifadditionalsheets of paper are attaehed:
    Please IaO l the attaehed sheets of pa- r to correspond to the appropriate num e red
    paragraph above(e.g.AdditionalDefendants2.c.,2.d.,etc-).
       3. On whatday wereyou discharged from employmentorotherwiseaffected by the alleged
             unla ule loymentpracticets)ofthedefendantts)above?
             K ' 'u
       4. ()n what day w           your com plaint fled with the Equal Em ploym ent Opportunities
          Com missi n?

                     J 9 1
       5. W hataction did the Com m ission orits representativestnke in regard to yourcomplaint?

             ë
                                           >    g       pg j .                 s         y.pg
              .              jj        .                                        .
             / 3t                  d                G       e4r-an                            rz
                                       $       w          ,           u           .
       6/''I>,
        .
               z
            f no ac      n w ms taken or l our com pj
                         / b xyJ- 4 m .             /p
                                                     zzwas.smjss
                                                               Med*bf eflmmie
                                                                            ssfn'
                                                                                ,
                                                                                e-
                                                                                 didC
                                                                                    yo
                                                                                     /u'*-'J$4'
             receive notice from the Comm ission within 180 days ofthe date listed in 4.above,of
             yourrighttobringacivilactiontocorrecttheallegedunlawfulemploymentpracticets)?               g
                         .                                                      s.
                                                                                 4.      a               tzr ;
                                                                                                    ?&
             lf the answerto 6.isyes.has90 dayspassed since yourreceiptofthe notice describe in
             6?                                                           .

         X
             /7p - 'u/b
                 <
                                                Jo & u
                                                     'a.
                                                       $ p,
                                                          tn oo 7 îp z'
       8. H as any action been broughtin any state courtor in any other federal courtconcem ing
             thealle edtmlawfulemploymentpracticets)oftheabovedefendantts)?
                     ,        yq   >
             Ifyouranswerto 8.isyes,describe the action in the spacesbelow .
Case Case
     6:20-cv-00027-NKM-RSB
          6:15-cv-00024-NKM Document 70-3
                                     1 Filed
                                           Filed
                                              08/07/15
                                                 09/07/21
                                                        Page
                                                          Page
                                                             4 of47of 7
                                                                      Pageid#:
                                                                        Pageid#:
                                                                               4 630




           a.   Partiesto the action'
                                    .




h          b Court(iffederalcourtgivedistrict;ifstatecourqnamethecityorcountyl:

           C.   DocketN umber:

           d. Judge'sN am e:

           e.   Isthe casestillpending:     -              -      Ifnot,whatwasthe ruling?




                W msthecase appealed?

    Ifm ore than one action has been Sled,please provide * is inform ation on a separate sheet
    of paper and Ia- lthisinfo ation as paragraph 8.f.,etc. C heek here if additionalsheets
    ofpaper are attaehed:

           Are there arky state orlocalagencies presently m aking active efforts to obtain a voluntary
           end to the alleged unlawfulem ploym entpractice?

                   L yes                        o                 (7)IooN'TKxow
           lfyes,plemse describe which agencies are involved and whether their efforts are being
           undertaken on yourbehalo




    On the remainder ofthis form aplemse answ er the questions relating to your problenks with the
    defendantts)and,if necessary,include additionalsheets of paper in order to fully explain the
    factsbeyond yom com plaint.               '



       A.Whatwasorisyourempl
                           oyer?                    t
                                                    . r. /tzh )o,c- /'
                                                                     vua-
                                                               & @ 'f
                                                                ,' e
                                                                              u/V K d /
                                                                                      7      .

                                                       nz              y.p
                                                                        j
                                                                         jm           @ jj.      .




                                                               C z.
                                                                  î'
                                                                   &
                                                                                                                                            '

            '-
             1 Case
             Case 6:20-cv-00027-NKM-RSB
                       6:15-cv-00024-NKM                            Document 70-3
                                                                             1 Filed
                                                                                   Filed
                                                                                      08/07/15
                                                                                         09/07/21
                                                                                                Page
                                                                                                  Page
                                                                                                     5 of57of 7
                                                                                                              Pageid#:
                                                                                                                Pageid#:
                                                                                                                       5 631
            , Oanljos C),,
                         ',c'
                         c  . .ob nc as or t'
                                      .

                                              .
                                               n mt t -74,on                           ,



                  i-k
                    crt
                      mlml  o
                            'r //,/
                                  ''
                                   5 X    , ,
                                            '
                                            -,  e
                                                *q ''   ';V*'
                                                            'gzx-
                                                             r  Q:
                                                                                   -



                 c
             /yj = g u of           qzi/t XfJ /4X :p 'JO Of JGU '
    -   %             o5                              ?n                                   1
                                                                                           .          z/a.
                                                                                                         , (',/, r KF :,4 .




                              B.W ha
                                   t indi
                                        v i
                                          duals werei
                                                    nvol
                                                       v edin yourd i
                                                                    sch
                                                                      arge or ot
                                                                               her u
                                                                                   nl awful pra
                                                                                              ct
                                                                                               ice a
                                                                                                   w-
                                                                                                   bou
                                                                                                     t w
                                                                                                       yh
                                                                                                        aic
                                                                                                          t
                                you are complaining? (Also explain whatposition each individualheldvwhatthat
                                e'-
                                                                                                             y
                                                                                                             y
                              z-
                                      individu didtha affectedyou,andaboutwhich youarecom laining'
                                                                                                 ?)
                              a                       . . . .-                                 p,.                ,.
                                                                                                                   +                /x
                                          .
                                                      Can ,  u-ô                           ,                      rc               n            .

                                                                      .   /
                                              t zh              .         N m,' 1              -U.J       '                        ' -
                                                    J& / -J- v p                                                  .            m4
                                                  Y
                                                  .     ,                                                                 .
                                                                                                                              '

                                              W- u , ho çe e .                                                    &    oli * an
                      U voal &? ja à,,.                                  vô /,0J,7
                       CPlfûyou
                             S/ w ec
                                .  ryh       dGtreu ons
                                    e firedawha      -weMrrjiven for6IM discha'
                                                                     yo         Uj. ûFl /G' V g F4Pl9,
                                                                              rge

                      .      o      rm r
                                                   c n /t             / c-
                                                                               =            1 aa/,srv,
                          '
                                      04 '                      /. ntl ?4. zz
                                                                            't                          kpr '
                JJ,                                            51
                                                                t #                        A' ,, ,/. s                                  .
-           -   - -
                                              c nm t '                     -                    tâzrtq-       4                    r' (J            y
             Ifs-
       ej f,e, youl
                  sagreeuwit1
                  xè        hl
                             '
                             thoser ons
                             (.c      i, tdoyH-
                                              ti:w
                                             ac  'ereere ?*'' ''..zxy'
    sn            r
                  z./ c ' ou à .         r.' /,-         '    ,z.
:u- Z/A.J JPA.J f pzz) o .V r lO' X /X / .
 /'/-
    C I.W'
        v l. esM'
               yo*
                 uC
                  r'emp
                     O'
                      JoyeWr tw-taegrievanc'
                                           epro e enemployeesareunappy
                                      aboutactionstaken againstthem ?

                              E. Ifso,did you t5le a grievancew ith youremployer?
                                      '
                                                       k
                                                       '
                                                       Jx'
                                                        'lq                    , ptsazzzcs                            a                 Yscphrlla'
                                      Ivyoudia,wka-tact-onwastaken?                            taju.
                                                                                                   xl                     '                         V'
                                                                                                                                                     P
                                                                               ,                              ,                         .           >:
                          *                                                            y.                 r
                      a o       X +:3 :/.p2/ V 4/
                                                fô 26C ?'' G                                                                      - -




                      ) )cv,V/X y >pJv/&-er'//i
                                              '/
                                               vvnx' :i    o
'/-
  /ntw'zz,
         S l'
            z ch // p(.ap ,y'</ jv                                                                      /vo
Case Case
     6:20-cv-00027-NKM-RSB
          6:15-cv-00024-NKM Document 70-3
                                     1 Filed
                                           Filed
                                              08/07/15
                                                 09/07/21
                                                        Page
                                                          Page
                                                             6 of67of 7
                                                                      Pageid#:
                                                                        Pageid#:
                                                                               6 632




               F.lnthespacebelow tandonadditionalsheetsofpager,ifnecessarylapleueMateanyother
                  factswh'h you considerimportantin this com plam t.

                                            .                                  z s .),,./.j
                                            >pzC.M Je4-          eh
                                                                                       qr irzw 7z
                            .

           Y                    O                    JW *7///                  JD           r' ZM
     ap ? . #J   A, /h,.- clocwa /
                            '




    p< oV c    - ''
               /       M,5r5 ie /< '
                      '-




    f-
     ,...
        t ?:'
            mk e       '

                                                û                     no h
       -
           Gz                       o                   . /o o b                        cokel' '
    4 fs                   w'?A                  w &-b                 o ,yz/ er .
                                    D       &        /e. xi s e                                 s.     y
                  '
                                J .%. 'a. )oc z,ez
                                    .                                                                                    J
                                                                                                                             *
                                                                                                ë

                                            &                             /*       '    &           a - ,a ;'
       lr                   .r              a.-         / /e- #sc m , o
    KC Z   .               t&           M           N dtjr   î HX
                                                             .
                                                                                   C.       on
                           r pc . on                m                 <   .    .            o        # <-.
   '
                s o h.s & e. xn-le                                            q                      ' X sn                      .


   f55 'd+ ,
           % . '                                &-
                                                 o pc p                        ,
                                                                               a
                                                                               .        .
 QM/,,,w                            so /< .                                    v        t'
                                                                                         m             .                     (
               G.Ifyouweref
                          '
                          i
                          red,haveyoubeenworki
                                             ngsincet
                                                    hatti
                                                        m 8 c-/y- -/-a54-Auz'
                                                                       e?

                  Ifyes.forwhom haveyou w orked?

                  w hatdid you do?      % ,$            . .sl .                             .(v. Jz,,                .



                  Ifyoudidnotgetanotherjob,haveyoureceleftQ4l
                                                            doy-
                                                               mentcompensation?                                Vz
                 b4 yd # ,  J p: a. /ov x > ,//f 4+ <                                                       '
                                                                                                        '


                  p, J- /,,,/ nof''p,c/,> ?'
                                           r7z'> *> L'-f                                                        y
  Case Case
       6:20-cv-00027-NKM-RSB
            6:15-cv-00024-NKM Document 70-3
                                       1 Filed
                                             Filed
                                                08/07/15
                                                   09/07/21
                                                          Page
                                                            Page
                                                               7 of77of 7
                                                                        Pageid#:
                                                                          Pageid#:
                                                                                 7 633




                  Ifyes,forhow long?

          H   .
                                                                                       ?rsqr,         a'
                                                                                                       è/zot'o
                  Whatreliefdoyouwantfromthiscourt?Forexampl12
                                                             Y 8 n'k A -qvrj-,p4(
                  Doyouwantyourjobback?                                       o            o.,     X oypsg .
                  Haveyousurferedanydamages? f                          -
                                                                             ? xte ?gww ,.
                                                                                         f
                  lfso,howmuch?. R/ë                                   w.L               jo x
                                           t'm                      tJ j / o fd
                                                                              ' o               ùm * ( 'JY'O
                  OTHER:-e                y )O/C 10                      le7/:             .C        jry u.
                             . / ,- au                                 y               A/ts ,y 4
           '                    . / z?J,,  ,
                                                   ' waa c,
                                                    .
                                                                        7/ucz.M/            vvt
                                                                                              /
                                                                                               ,1
                e rà c4ic &           /       q n G' e- kI S'                ï4            pt/l
      Att
      e etac
          .
            ha
           Cheddi
              ekht
                 i
                 eo
                  rn
                   ea
                    il
                     fs
                      al
                       keeit
                       dd  ts
                            ioofp
                              nalapeerta
                                 she   ssnpa
                                        ofeeps
                                             es
                                              rar
                                                ay
                                                 aa
                                                  ntdtaI
                                                  a    ahbeedl.oZisinformationasparagraph1..4j.
                                                       e                                        a.hm
('yk,g/ fn1 /: J u                                  i
                                                                                                      lmo</c saio5
                                                        gnature ofPlain 'E
      VERVICATION
      '
                                                                                           ) Pm ,.%      yôagp.y
                                                                                                               .
       Stateof         kf It'liW -.   -
                                                          '


       Countyof t. L ,                     t
                                               .
                                                          j


                  Ideclaretmderpenaltyofperjurythat eforegoingistrueandcorrect.
                  Executedonthis dayof .
                                       5
                                       '
                                       /,ao,
                                                                             %*x....

                                                   Signature ofPlaintiff
                                                                                           /       & TL--




                                                                6
